UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7519


MCKENZIE COREY SHELTON,

                Petitioner - Appellant,

          v.

LEROY CARTLEDGE, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:12-cv-03193-RBH)


Submitted:   March 21, 2014                 Decided:   March 26, 2014


Before KING, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


McKenzie Corey Shelton, Appellant Pro Se. Donald John Zelenka,
Senior Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               McKenzie Corey Shelton seeks to appeal the district

court’s       order   accepting        the        recommendation          of    the    magistrate

judge    and     denying        relief       on     his       28   U.S.C.       §    2254     (2012)

petition.       The order is not appealable unless a circuit justice

or    judge    issues      a    certificate            of   appealability.             28     U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent      “a       substantial          showing        of     the       denial    of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                        When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating              that    reasonable           jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                      Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El         v.    Cockrell,        537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                      Slack,
529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Shelton has not made the requisite showing.                                     Accordingly,

we     deny    Shelton’s        motions       for       copies      and    a     transcript        at

government       expense,       deny     a    certificate          of     appealability,           and

dismiss the appeal.              We dispense with oral argument because the

                                                   2
facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                     DISMISSED




                                       3